Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 1 of 9

B1040 (FORM 1040) (12/15)

 

 

 

ADVERSARY PROCEEDING COVER SHEET ADVERSARY PROCEEDING NUMBER
(instructions on Reverse) sn
PLAINTIFFS DEFENDANTS

ana Woy Lert Commission, Kennet. doy ello) ers
TTORNEYS (Firm Name, Address, and sess No.) | ATTORNEYS (If Known)

BhAvea. MM. Vea

 

 

 

 

PARTY ” (Check One Box Only) ~ | PARTY (Check One Box Only)

oO Debtor o U.S. Trustee/Bankruptcy Admin @ Debtor o U.S. Trustee/Bankruptcy Admin
No Creditor oO Other O Creditor O Other

oO Trustee OD Trustee

 

CAUSE OF ACTION (WRITE A var vat EMENT OF CAUSE OF A ry INCLUDING ALL U.S. STATUTES INVOLVED)

Obyston to diac ob NAS DOV SUAN
U.S... Som xe

 

 

NATURE OF SUIT
(Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

FREP 7001(1)— Recovery of Money/Property FRBP 7001(6) — Dischargeability (continued)

I1-Recovery of money/property - §542 tumover of property C 61-Dischargeability - $523(a\(5). domestic support
O 12-Recovery of money/property - §547 preference a 68-Dischargeability - §$523(a}(6), willful and malicious injury

yiproperty Pp

Ci 13-Recovery of money/property - $548 fraudulent transfer O 63-Dischargeability - $523(a}(8), student loan
C) !4-Recovery of money/property - other ‘m 64-Dischargeability - $523(a)(15), divorce or separation obligation

(other than domestic support)

FRBP 7001(2) — Validity, Priority or Extent of Lien | 65-Dischargeability - other

21-Validity, priority or extent of lien or other interest in property

FRBP 7001(7) — Injunctive Relief
7\-Injunctive relief — imposition of stay

O 72-Injunctive relief = other

FRBP 7061(3) — Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - $363(h)

FRBP 7001(4) - Objection/Revocation of Discharge

FRBP 7001(8) Subordination of Claim or Interest
oO 4]-Objection / revocation of discharge - $727(c},(d),(e)

81-Subordination of claim or interest

FREP 7001(5) - Revocation of Confirmation

FRBP 7001(9) Declaratory Judgment
51-Revocation of confirmation

OO 91 -Declaratory judgment
FRBP 7001(6) — Dischargeability

66-Dischargeability - §523(a)(!),{14),(144) priority tax claims
62-Dischargeability - §523{a)(2), false pretenses, false representation.

FRBP 7001(£0) Determination of Removed Action
(}1-Determination of removed claim or cause

 

 

actual fraud Other
O 67-Dischargeability - §523(ax(4), fraud as fiduciary, embezzlement, larceny C1 ss-sipa Case —15 USC §$78aaa et.seq.
{continued next column) (1 62-0ther fe.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)
ay Check if this case invoives a substantive issue of state law a Check if this is asserted fo be a class action under FRCP 23
0 Check if a jury trial is demanded in complaint Demand $F [{of)} == 25

 

 

Other Relief Sought To have. ths & 5, [oO 22 Le, at aunt 4} ]
ber ew G ns Bar Fee omks hece be ronduschavyallh, pleurhip

aD CaSO Cage, ho. EDLA~ 20- MOSS.

 

 

 
 

Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 2 of 9

B1040 (FORM 1049) (12/15)

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

NAME OF DEBTO BANKRUPTCY CASE NO
Keng Ha Seovelle. Lone, 20 - WOKS
DISTRICT IN ICH CASE IS PENDING DIVISION OFFIC, NAME OF JUDGE
C. SE A\ Mero D (loa Cy A, Gaon

RELATED ADVERSARY PROCEEDING (IF ANY)

 

 

 

 

 

 

 

PLAINTIFF DEFENDANT ADVERSARY
PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

Flay MOON

 

 

 

 

DATE “? PRINT NAME OF ATTORNEY (OR PLAINTIFF}
LY ) aco) WI YS
INSTRUCTIONS

The fiting of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is s0 extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
attomey). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants, Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature, This cover sheet must be signed by the attorney of record in the box on the second page of the form. Ifthe

plaintiffis represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 3 of 9

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

NEW ORLEANS DIVISION
IN RE: § Case No. 20-11085
KENYETTA JERELLE LONG §
Debtor § Chapter 7
§ Judge Jerry A. Brown
§
LOUISIANA WORKFORCE COMMISSION §
Plaintiff §
§
VS. § Adv. No.
8
KENYETTA JERELLE LONG §
Defendant §

COMPLAINT OBJECTING TO DISCHARGEABILITY OF INDEBTEDNESS

11 U.S.C. §523

NOW INTO COURT COMES Plaintiff, by and through its undersigned attorney of record, to

allege and complain as follows:

I. PARTIES AND JURISDICTION

a.

Plaintiff, the Louisiana Workforce Commission (“LWC”), is a governmental agency
of the State of Louisiana.

Defendant, Kenyetta Jerelle Long (“Kenyetta Long”), is a named debtor in the above-
captioned proceeding.

This is an action under 11 U.S.C. §523(a)(2) for a determination excepting the
Plaintiff's debt from discharge.

This Court has jurisdiction of this action as a civil proceeding arising under the United
States Bankruptcy Code and arising in a case commenced under the Bankruptcy Code.

This complaint is a core proceeding to the Bankruptcy matter.

Page 1 of 7
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 4 of 9

e. The Defendant filed a Voluntary Petition for relief under Chapter 13 of the United
States Bankruptcy Code on June 17, 2020, in the United States Bankruptcy Court for
the Eastern District of Louisiana.'

f. Having paid monetary benefits to Debtor, which have yet to be repaid, and which are
the subject matter of this complaint, the Plaintiff is a creditor in this bankruptcy
proceeding.”

g. The Louisiana Workforce Commission is not listed as a creditor in the Voluntary
Petition. The LWC is likewise not identified as a nonpriority, unsecured creditor in
the Schedule E/F.*

h. The Plaintiff's records show the Defendant owes the agency $5,160.25 for fraudulent
Unemployment Insurance benefit (“UI benefit”) overpayments. *

i. On August 10, 2020, the Plaintiff filed a Proof of Claim in the underlying proceeding
for $5,160.25, representing the total amount due and owing.

Il. FACTS

THE DEFENDANT RECEIVED UNEMPLOYMENT INSURANCE BENEFITS

FROM THE LWC BY FALSE PRETENSES, FALSE REPRESENTATION

AND/OR ACTUAL FRAUD UNDER 11 U.S.C. $523(a)(2)

j. The Plaintiff re-alleges and incorporates by reference all the allegations set forth in

paragraphs a. through i., above.

k. Weekly benefits under La. R.S. 23:1600 were filed on the claim. Assertions that the

claimant was unemployed, that she had no earnings from employment and/or that all

earnings were being accurately reported, were reported to the LWC.

 

'! See Lead Case No. 20-11085, Rec. Doc. 1.

* See Exhibit 1, which is incorporated hereto as an in globo exhibit.
3 See Lead Case No. 20-11085, Rec. Docs. | and 7.

+ Exhibit 1.

Page 2 of 7
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 5 of 9

1. In order to receive weekly UI benefits, the Defendant’s social security number was
provided, and a pin number was selected to certify eligibility for benefits.

m. The representations of benefit eligibility were re-alleged in every week the LWC paid
UI benefits on the Defendant’s claim.

n. The Plaintiff reasonably and detrimentally relied on the truthfulness of the
representations.

o. To determine whether a claimant has received UI benefits by false pretenses, false
representation of information or by fraudulently not reporting wages or under-reporting
wages; Investigators are required to monitor each week that a claimant received
benefits.

p. If the claimant’s earnings are paid weekly by the employer, three consecutive weeks
are reviewed; If the claimant earnings are paid weekly by the employer, three
consecutive weeks are reviewed; if the claimant’s earnings are paid bi-weekly or bi-
monthly, four consecutive weeks are reviewed. This method of investigation was done
in the case of Kenyetta Long by LWC Investigator Robin Ibos.

q. The record shows Kenyetta Jerelle Long applied for and received regular UI benefits
from the Louisiana Workforce Commission with a weekly benefit amount of $258.00
per week for the weeks ending May 31, 2008, through November 22, 2008, during the
benefit year beginning May 18, 2008, to the benefit year ending date, May 16, 2009.

r. The Investigation Unit received a request to investigate Ms. Long’s UI claim for
benefits on August 18, 2009, indicating she may have been working for Novatech

Solutions at the time she received UI benefits from the LWC.

Page 3 of 7
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 6 of 9

s. An Affidavit of Earnings was sent to Novatech Solutions on August 18, 2009,
requesting all weekly and/or bi-weekly wages Ms. Long earned from the week ending
July 12, 2008, through November 29, 2008.

t. OnJuly 31, 2009, the LWC’s Investigation Unit received an Affidavit of Earnings from
Novatech Solutions, which indicated the Defendant was employed from July 17, 2008,
through January 30, 2009, earning $12.00 per hour.

u. The weeks Ms. Long earned wages were compared to the weeks she received

unemployment benefits from the LWC. See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Week Ending Date Ms. Long Reported Gross Earnings Reported
ee
1. 07/19/2008 $0 288.00
2. 07/26/2008 $0 $665.00
3. 08/02/2008 $0 | $728.00
4. 08/09/2008 $0 $660.00
5. 08/16/2008 $0 $678.00
6. 08/23/2008 $0. $516.00
7. 08/30/2008 $0 $588.00
8. 09/06/2008 $0 $240.00
9, 09/13/2008 $0 | $243.00
10. 09/20/2008 so. $665.00
11. 09/27/2008 $0 ~ | $462.00
12. 10/04/2008 $0 $579.00
13. 10/11/2008 $0 $687.00

 

 

 

 

 

 

Page 4 of 7
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

14. 10/18/2008 $0 | $552.00
15. 10/25/2008 $0 $642.00
16. 11/01/2008 $0” ~ -| $656.00
17. 11/08/2008 $0 $602.00
18. 11/15/2008 $0 $687.00
19. 11/22/2008 $0 - ~ | $660.00

 

 

 

 

 

v. On August 18, 2009, a request for information was sent to Ms. Long, advising her she
may have received benefits for which she was not entitled.

w. The Defendant was asked to provide a statement as to why correct wages were not
reported and to provide check stubs for the period of July 12, 2008, through November
29, 2008, that she earned with Novatech Solutions.

x. Ms. Long was given until August 28, 2009 to respond to the request.

y. The Defendant was informed in the letter that if she failed to respond, a determination
would be rendered with available information.

z. Ms. Long had an opportunity to dispute the findings of the LWC’s Investigation Unit
and the evidence that was sent in by Novatech Solutions.

aa. The evidence in the record shows Ms. Long did not respond to the request for
information.

bb. The Defendant worked 19 weeks while fraudulently receiving UI benefits from the
LWC. The LWC paid Ms. Long $258.00 per week on the UI benefit claim while she
worked for Novatech Solutions.

cc. A fraud determination was rendered on January 18, 2010, indicating Ms. Long received

UI benefits fraudulently.

Page 5 of 7
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 8 of 9

dd. Due to her dishonesty, Ms. Long was disqualified for all of the weeks she received UI
benefits from the LWC.

ee. A 52-week penalty disqualification beginning January 24, 2010, and ending January
22, 2011, was assessed, which would have prevented the Defendant from receiving
benefits within the aforementioned time.

ff. The Defendant had 15 days to appeal the LWC’s fraud overpayment determination
before the agency started charging her on the overpayment balance.

gg. The fraud determination was established on January 15, 2010, indicating Ms. Long
received UI benefits fraudulently.”

hh. An assessment was entered on January 30, 2010, pursuant to La. R.S. 23:1741. Under
La. R.S. 23:1748, the assessment is tantamount to and equivalent to a judgment.

ii. Louisiana Employment Security Law sets forth requirements an individual must meet
and rules and regulations that an individual must follow to be eligible for UI benefits.

jj. When an employee receives UI benefits by fraud, the LWC suffers a financial loss
because the agency pays on an illegitimate claim and the agency must, in turn,
reimburse the employer taxes it paid because of the fraud.

kk. The LWC’s records clearly show Kenyetta Jerelle Long received UI benefits
fraudulently in the principal amount of $4,902.00, while employed with Novatech
Solutions. In addition, she has been assessed a $1,075.25 penalty.

ll. Ms. Long has reimbursed the LWC $817.00, there were no other offsets, cancellations,
waivers or write offs, therefore, total overpayment balance, including penalty, is

$5,160.25.

 

> Exhibit 1.

Page 6 of 7
Case 20-01052 Doc 1 Filed 08/21/20 Entered 08/21/20 07:47:23 Main Document Page 9 of 9

III.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court determines:

mm. The actions of Defendant with respect to Plaintiff and Plaintiffs claim lies within

the purview of §523(a)(2)(A) for money obtained by false pretenses, false

representation, and/or actual fraud; and

nn. The $5,160.25 debt be exempted from discharge in bankruptcy.

DATED THIS THE 21* day of August 2020

Page 7 of 7

Respectfully submitted,

Pr LOUISIANA
iti WORKFORCE

PR commission

   

Stacey Wrig
LSBA #273
1001 North 23" Street

Baton Rouge, LA 70802

(225) 831-2592 (Phone)

(225) 342-7596 (Fax)
ATTORNEY FOR PLAINTIFF
